DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of a new interpretation of Supernat in view of Marra and additionally Supernat in view of Marra and a new art Lafosse (FR 2516581 A1).

Claim Rejections - 35 USC § 112
The amendments overcome the previous 112 rejections however new rejections have arisen.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 20, it’s unclear how the claim is intended to further limit the scope from claim 11 as the limitations were already introduced.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supernat FR 2845109 A1 (hereinafter Supernat) in view of  Marra et al. US 2743953 A (hereinafter Marra).
In regards to claim 1, Supernat teaches a unit, comprising: a cabinet (See fig 5) forming an opening (See fig 5) for access to an interior space (See fig 5); a door (2) supported by the cabinet and configured for allowing selective access by movement of the door between an open position and a closed position (See fig 1 and fig 5); a locking mechanism (See fig 1) for securing the door in the closed position, the locking mechanism comprising a deadbolt (7) movable along a lock axis (axis through the center of 7) between a retracted position (See fig 4b) and an extended position (See fig 4a), the deadbolt preventing opening of the door when in the extended position (See fig 1); a latch plate (14) positioned near the deadbolt when the door is in a closed position (See figs 4a-4c), the latch plate defining an aperture (4’) for receipt of the deadbolt when in the extended position, the latch plate movable along a direction parallel to the lock axis between i) an engaged position (See fig 4a) where the deadbolt can move along the lock axis in and out of the aperture (See figs 4a-4c) and ii) a disengaged position (See fig 4c) where the deadbolt cannot be positioned into the aperture; and a pin (see reference image 1) positioned near the latch plate, the pin configured for linear movement between an i) activated state where the latch plate is prevented from moving to the engaged position d) and ii) a deactivated state where the latch plate is not prevented from being in the engaged position (as the pin moves with the latch plate). 
However, Supernat does not teach the unit is a refrigerated unit.
Marra teaches a refrigerator unit.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Supernat’s door lock on a refrigerator in order to protect perishable foods.

    PNG
    media_image1.png
    285
    345
    media_image1.png
    Greyscale

Reference image 1
In regards to claim 2, Supernat in view of Marra teaches the refrigerated unit of claim 1, further comprising a pin biasing element (Supernat 3) connected with the pin and configured to urge the pin into the activated state (Supernat see fig 1).
In regards to claim 3, Supernat in view of Marra teaches the refrigerated unit of claim 1, further comprising at least one latch biasing element (Supernat 3) connected with the cabinet and configured to urge the latch plate into the engaged position (Supernat fig 1).
In regards to claim 4, Supernat in view of Marra teaches the refrigerated unit of claim 1, further comprising an internal door release (Supernat 3) positioned on an inside surface of the door (Supernat fig 1) and located in the interior space of the cabinet when the door is in the closed position (Supernat fig 1), the internal door release connected with the latch plate, wherein activation of the internal door release moves the latch plate to the disengaged position (as rotating would cause the latch plate to disengage) and allows the pin to move into the activated position (Supernat fig 1).
In regards to claim 8, Supernat in view of Marra teaches the refrigerated unit of claim 1, further comprising: a motor for moving the deadbolt between the retracted position and the extended position, wherein the motor and deadbolt are supported by the cabinet (Supernat see fig 4a-4c and fig 6).
Claim(s) 9, 11, 12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supernat in view of  Marra and Lafosse et al. FR 2516581 A1 (hereinafter Lafosse).
In regards to claim 9, Supernat in view of Marra teaches the refrigerated unit of claim 1.
Although Supernat teaches a pin per the rejection of claim 1, Supernat does not teach a pin that includes a handle.
Lafosse teaches a pin (4) configured for linear movement (see fig 3, in and out of the hole 30).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Supernat with Lafosse’s lock in order to prevent fraud using, simple and compact means (Lafosse para 9).
Supernat in view of Lafosse teaches a pin (Lafosse 4) positioned near the latch plate (Lafosse fig 1), the pin configured for linear movement between an i) activated state (when the pin is engaged with 50, rotated and held) where the latch plate is prevented from moving to the engaged position d) and ii) a deactivated state (Lafosse fig 1) where the latch plate is not prevented from being in the engaged position.
Supernat in view of Marra and Lafosse teaches wherein the pin includes a handle (Lafosse handle portion of 4 seen in fig 3) to that a user can move pin into deactivated position (Lafosse fig 3).
In regards to claim 11, Supernat teaches a unit, comprising: a cabinet (See fig 5) forming an opening for access to an interior space (See fig 5); a door (2) pivotably supported and configured for selectively covering and uncovering the opening so that the interior space may be accessed (See fig 1 and fig 5); a locking mechanism (See fig 1) comprising a deadbolt (7) movable between a retracted position (See fig 4B) and an extended position (See fig 4a), the deadbolt preventing opening of the door when in the extended position (See fig 1); a latch plate (14) positioned near the deadbolt when the door is in a closed position (See fig 4A), the latch plate defining an aperture (4’) for receipt of the deadbolt when in the extended position (See fig 4a), the latch plate movable between i) an engaged position (See fig 4B) where the deadbolt can move along the lock axis in and out of the aperture and ii) a disengaged position (See fig 4C) where the deadbolt cannot be positioned into the aperture.
However, Supernat does not teach the unit is a refrigerated unit.
Marra teaches a refrigerator unit.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Supernat’s door lock on a refrigerator in order to protect perishable foods.
Lafosse teaches a pin (4) configured for linear movement (see fig 3, in and out of the hole 30).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Supernat with Lafosse’s lock in order to prevent fraud using, simple and compact means (Lafosse para 9).
Supernat in view of Lafosse teaches a pin (Lafosse 4) positioned near the latch plate (Lafosse fig 1), the pin configured for movement along a direction orthogonal to the lock axis movement between an i) activated state (when the pin is engaged with 50, rotated and held) where the latch plate is prevented from moving to the engaged position d) and ii) a deactivated state (Lafosse fig 1) where the latch plate is not prevented from being in the engaged position.
In regards to claim 12, Supernat in view of Marra and Lafosse teaches the refrigerated unit of claim 11, further comprising at least one spring (Lafosse 60) configured to urge the latch plate into the engaged position (Lafosse fig 1).
However, a motivation to add Lafosse’s spring to Supernat has not been given yet. It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have biased Supernat’s latch plate in a similar method to Lafosse’s bolt’s in order to reduce the amount of work a user would need to latch the door.
In regards to claim 19, Supernat in view of Marra and Lafosse teaches the refrigerated unit of claim 1.
 Although Supernat teaches a pin per the rejection of claim 1, Supernat does not teach wherein linear movement of the pin is along a direction orthogonal to the lock axis.
Lafosse teaches a pin (4) configured for linear movement (see fig 3, in and out of the hole 30).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Supernat with Lafosse’s lock in order to prevent fraud using, simple and compact means (Lafosse para 9).
Supernat in view of Lafosse teaches a pin (Lafosse 4) positioned near the latch plate (Lafosse fig 1), the pin configured for linear movement between an i) activated state (when the pin is engaged with 50, rotated and held) where the latch plate is prevented from moving to the engaged position d) and ii) a deactivated state (Lafosse fig 1) where the latch plate is not prevented from being in the engaged position.
Supernat in view of Marra and Lafosse teaches wherein linear movement of the pin is along a direction orthogonal to the lock axis (Lafosse fig 2). 

In regards to claim 20, Supernat in view of Marra and Lafosse teaches the refrigerated unit of claim 11, wherein linear movement of the pin is along a direction orthogonal to the lock axis (Lafosse fig 2).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supernat in view of Marra as applied to claims 1-4, and 8 above, and further in view of Yulkowski et al. US 6259352 B1 (hereinafter Yulkowski).
In regards to claim 10, Supernat in view of Marra teaches the refrigerated unit of claim 1, further comprising: a motor for moving the deadbolt between the retracted position and the extended position, wherein the motor and deadbolt are supported by the cabinet (Supernat See fig 4a-4c and fig 6); 
However, Supernat in view of Marra does not teach a security control pad connected with the motor and configured to activate the motor once a user enters an authorized code.  
Yulkowski teaches a security control pad (68) connected with a motor (173) and configured to activate the motor once a user enters an authorized code (See fig 5 and col 4 line 65 – col 5 line 11).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Supernat in view of Marra with a keypad so that security can be ensured without the need to carry an authentication means.
Allowable Subject Matter
Claims 5-7 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
This is because the spring structure as claimed in dependent claim 5, and dependent claim 13, is not taught in addition to the structure of the limitations they depend on. The examiner also does not find it obvious to make the necessary modifications to meet these limitations without the use of impermissible hindsight or destroying the reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675